                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

JEFFREY COVEY,

                     Plaintiff,
       v.
                                                        Case No. 18-cv-32-slc
NANCY A. BERRYHILL,
Acting Commissioner of Social Security

                     Defendant.


                             JUDGMENT IN A CIVIL CASE


       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant affirming the decision of defendant Nancy A. Berryhill, Acting Commissioner

of Social Security, and dismissing this case.




           s/ V. Olmo, Deputy Clerk                                3/19/2019
        Peter Oppeneer, Clerk of Court                                Date
